484 S.E.2d 317 (1997)
225 Ga. App. 515
PATTERSON
v.
The STATE.
No. A97A0771.
Court of Appeals of Georgia.
March 17, 1997.
Timothy L. Barton, James J. Lacy, Marietta, for appellant.
Glenn Thomas, Jr., District Attorney, Charles K. Higgins, Assistant District Attorney, for appellee.
McMURRAY, Presiding Judge.
Defendant was tried before a jury and found guilty of burglary. The evidence adduced at trial reveals that defendant entered the victim's warehouse, without authority, for the purpose of stealing copper tubing. This appeal followed. Held:
Defendant challenges the sufficiency of the evidence, arguing that his testimony that he did not enter the victim's warehouse for an unlawful purpose raises doubt as to his conviction for the crime charged. This argument is without merit.
"On appeal from a criminal conviction, the evidence must be viewed in the light most favorable to the verdict, and the appellant (defendant here) no longer enjoys the presumption of innocence; moreover, an appellate court does not weigh the evidence or determine witness credibility but only determines whether the evidence is sufficient under the standard of Jackson v. Virginia, 443 U.S. 307 (99 S. Ct. 2781, 61 L. Ed. 2d 560). Howard v. State, 261 Ga. 251, 252 (403 S.E.2d 204); King v. State, 213 Ga.App. 268, 269 (444 S.E.2d 381). `Conflicts in the testimony of the witnesses, including the (S)tate's witnesses, is a matter of credibility for the jury to resolve. (Cits.) As long as there is some (competent) evidence, even though contradicted, to support each fact necessary to make out the (S)tate's case, the jury's verdict will be upheld. (Cit.)' Searcy v. State, 236 Ga. 789, 790 (225 S.E.2d 311)." Grier v. State, 218 Ga.App. 637, 638(1), 463 S.E.2d 130. In the case sub judice, one of the victim's employees testified that he observed defendant inside the victim's warehouse, without authority, removing copper tubing "off of a storage shelf." This evidence, and testimony that defendant fled when law enforcement officers arrived at the victim's warehouse, is sufficient to authorize the jury's finding that defendant is guilty, beyond a reasonable doubt, of burglary. OCGA § 16-7-1(a); Jackson v. Virginia, 443 *318 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560, supra.
Judgment affirmed.
BEASLEY and SMITH, JJ., concur.